Opinion by
Willson, J.
§ 201. Contract in writing; on its face the undertaking of one party, by parol evidence may be shown to be that of another. Plaintiff in error sued defendant in error to recover damages for breach of a contract of em*302..ployment. The contract alleged to have been broken is in writing, and is set forth in the petition. It is signed “Hughes Bros.,” but the petition alleges that it was in fact the contract of Hughes Bros. Manufacturing Company, and that plaintiff in error performed the services alleged for said company, and that his employment and services were recognized and accepted by said company, and up to the alleged breach of the contract paid for by the company, under and in pursuance of said contract. A general demurrer was sustained to said petition, upon the ground, we suppose, that the contract set forth in the petition was the contract of Hughes Bros., and not the contract of Hughes Bros. Manufacturing Company. We are of the opinion that the court erred in sustaining the demurrer and dismissing the suit. While the contract is not upon its face the contract of Hughes Bros. Manufacturing Company, still the petition alleges facts which, if true, made it the contract of said company, as much so as if it had been signed by it, and it was competent for plaintiff in error to prove the facts so alleged by parol testimony.
January 17, 1891.
Reversed and remanded.